MEMORANDUM **
Rogelio Rocha-Garcia, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s (“IJ”) decision denying his application for cancellation of removal. We lack jurisdiction to review moral character determinations based on discretionary factors. 8 U.S.C. § 1252(a)(2)(B)(i); Kalaw v. INS, 133 F.3d 1147, 1151 (9th Cir.1997). The IJ made an adverse moral character determination about Rocha-Garcia based on Rocha-Garcia’s failure to submit electronic fingerprints, a discretionary factor. Because this determination is dis-positive on the issue of cancellation of removal regardless of the other arguments raised by Rocha-Garcia, we lack jurisdiction to review this petition.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.